Citation Nr: 1706138	
Decision Date: 03/01/17    Archive Date: 03/16/17

DOCKET NO.  11-09 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Robinson, Associate Counsel







INTRODUCTION

The Veteran served on active duty in the United States Navy from August 1978 through November 1995.  

This matter is before the Board of Veterans' Appeals (Board or BVA) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The Veteran requested a BVA Hearing in his April 2011 substantive appeal.  A hearing was scheduled for March 2013, and the Veteran failed to appear.  Thus, his hearing request is deemed withdrawn.  38 C.F.R. § 20.704 (d).  Responding to the Veteran's contention that his hearing had worsened, in July 2014 the Board remanded the claim for a more contemporaneous audiological examination and opinion.  
 

FINDING OF FACT

There is no competent medical evidence of a bilateral hearing loss disability (as defined for VA compensation purposes).


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b)(West 2014); 38 C.F.R. §§ 3.303, 3.385 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act (VCAA)

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  VA's duty to notify was satisfied by a letter on September 16, 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The duty to assist has also been satisfied.  The Veteran's available service treatment records, post-service medical records, and lay statements from the Veteran are in the claims file and were reviewed in connection with his claim.  The Veteran was afforded the opportunity to testify at a hearing in regard to his claim, but did not appear at the scheduled videoconference hearing.  To assist the Veteran in substantiating his claim, the Board remanded the case to the RO to schedule an audiological examination and obtain any outstanding records.  In September 2014, the Veteran underwent his second post-service VA audiological examination.  The RO also obtained and reviewed the Veteran's Social Security Administration (SSA) records.  The Veteran did not respond to the RO's request to sign a consent regarding any potential private medical records and has not identified any outstanding evidence to be collected.  

Therefore, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.

II. Entitlement to service connection for bilateral hearing loss  

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

Where a veteran served 90 days or more of continuous, active service and a chronic disease, such as sensorineural hearing loss (as an organic disease of the nervous system), becomes manifest to a degree of 10 percent within one year from the date of separation from service, the disease shall be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

Factual Background 

The Veteran reports experiencing symptoms of bilateral hearing loss that he relates to noise exposure during his 17 years of naval service.  In his October 2009 QTC audiological examination, the Veteran described decreased ability to hear and understand including difficulty hearing telephone and in-person conversations, as well as hearing television.  The examiner noted that the Veteran had a history of in-service noise exposure as an aircraft firefighting and salvage specialist.  An audiogram revealed pure tone thresholds in decibels, as follows: 





HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
20
25
30
LEFT
20
25
20
25
30

The speech recognition score, using the Maryland CNC word list, was 98 percent in the right ear and 96 percent in the left ear.  The audiologist reported these test results as normal for the purposes of VA disability rating criteria.  For this reason, the RO in a March 2010 rating decision denied the Veteran's claim for entitlement to service connection for hearing loss due to lack of evidence of a current disability for VA purposes.  

In his October 2010 Notice of Disagreement (NOD), the Veteran stated that the October 2009 hearing test was "not fair," but did not elaborate.  In an April 2014, appellate brief, the Veteran requested a new audiological examination because his reported hearing loss had worsened since his October 2009 examination.  He also reported that he had been exposed to acoustic trauma in service, has had hearing loss symptoms since discharge, and that his hearing condition adversely affects him socially and in his basic daily activities.  

In his September 2014 VA examination, the Veteran described his hearing as going "in and out."  He stated that watching television or having a conversation is "annoying" due to his hearing difficulty.  The audiologist again noted that the Veteran had a history of in-service noise exposure on the flight deck and as an aircraft firefighter.  The audiogram report revealed the relevant pure tone thresholds, in decibels, were as follows:  
		




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
20
25
25
LEFT
15
20
20
30
35

The speech recognition score, using the Maryland CNC word list, was 96 percent bilaterally.  The examiner reviewed the claims file including entrance and discharge evaluations with normal hearing bilaterally and no significant threshold shifts in either ear.  The examiner diagnosed the Veteran with sensorineural hearing loss on the right at 6000 Hz or greater and on the left between 500-4000 Hz, but noted that the Veteran's level of impairment is within normal limits for VA rating purposes.  

Analysis 

The Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000)(VA must review the entire record, but does not have to discuss each piece of evidence.).  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claim.

In his October 2016 representative's statement, the Veteran asserted that his claim for bilateral hearing loss should be granted because the evidence is at least equipoise.  The Veteran has provided lay testimony that he is experiencing hearing loss symptoms, that he has had symptoms since discharge, and that the symptoms are worsening and impacting his daily life and social activities.  Although the Veteran is certainly competent to describe hearing loss symptoms, not all hearing loss is a disability for VA purposes.  

The most probative evidence, i.e., the September 2014 VA examination, reflects that his level of hearing loss does not qualify as a disability for VA disability purposes.  Pursuant to 38 C.F.R. § 4.85, an examination for hearing impairment must be conducted by a state-licensed audiologist and must include certain specialized testing.  The Veteran's examination results show that there is no current right ear or left ear hearing loss disability as defined by 38 C.F.R. § 3.385.  In the absence of proof of present hearing loss disability under this regulation, there is no valid claim of service connection.  Brammer v. Derwinski, 38 Vet. App. 223, 225 (1992). 

Because the evidence shows that the Veteran has not had a hearing disability sufficient for entitlement to compensation for VA purposes during the pendency of the appeal, the Board concludes that service connection is not warranted, and no discussion of the remaining elements is necessary.  See Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006) (the absence of any one element will result in denial of service connection). 

As the weight of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply, and the claim is denied. 







ORDER

Entitlement to service connection for bilateral hearing loss is denied.



___________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals



epartment of Veterans Affairs


